DETAILED ACTION
Status of Claims: Claims 3-5, 10-11, 14-15, and 18-20 were cancelled and new claims 21-23 have been added. Accordingly, Claims 1, 2, 6-9, 12, 13, 16, 17, and 21-23 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 6-9, 12, 13, 16, 17, and 21-23 (renumbered as 1-13) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 12 are allowable over the prior art of record since none of the prior art, taken individually or in combination, particularly discloses, fairly suggests, or renders obvious “obtaining component information of a second NF component based on the NF identifier and the expected network slice identifier” comprised in the NF discovery request sent by the first NF component, “wherein the second NF component supports the second NF type and is located in a network slice identified by the expected network slice identifier, and the component information of the second NF component comprises a discovery policy of the second NF component and a second NF component identifier” when considering with other limitations in the claims as a whole.
Independent claims 8 and 21 are allowable over the prior art of record since none of the prior art, taken individually or in combination, particularly discloses, fairly suggests, or renders obvious “obtaining, by the NF management device, component information of a second NF component based on the NF identifier and the expected network slice identifier” comprised in the NF discovery request sent by the first NF 
Dependent claims 2, 6-7, 9, 13, 16-17, and 22-23 are allowed based on the virtue of their dependency on the allowed base claims 1, 8, 12, and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945.  The examiner can normally be reached on Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476